DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s):
 “an internal display unit” and “an external display unit” recited in claims 12-15 (Note that the drawings show only one display unit 6.  Therefore, it’s unclear whether the recited “internal display unit” and “external display unit” are the same display unit 6 or different display units.  It’s also unclear about a reference structure which the display unit as claimed is considered “internal” or “external” to);
“one visual element” and “an imaging device” recited in claim 26; and
“a plurality of wheels or a carrier having the plurality of wheels or a connection device for a tripod for carrying the vibration and noise characteristics measurement device by sliding” recited in claim 33.
If it is important to claim a feature as being new and novel, it is also important to show the feature.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
	
Claim Objections
Claim 1 is objected to because several terms appear lacking proper antecedent basis.  Going forwards with examination, the claim is interpreted to be:
--A vibration and noise characteristics measurement device for 
at least one excitation unit for applying excitation for a generation of vibrations on the structure,
at least one response sensor for sensing 
at least one control unit for controlling at least one of the excitation unit, or response sensor,
a body defining a housing, wherein the excitation unit and the response sensor are removably integrated in the housing.--

Claim 20 is objected to because “the excitation sensor” appears lacking proper antecedent basis.  Going forwards with examination, the claim is interpreted to be:
--The vibration and noise characteristics measurement device according to claim 19, wherein, an excitation sensor measures an energy transferred onto a surface of the structure being measured.--

Claim 30 is objected to because of a grammatical error.  Going forwards with examination, the claim is interpreted to be:


Claim 34 is objected several terms appear lacking proper antecedent basis.  Going forwards with examination, the claim is interpreted to be:
--A vibration and noise characteristics measurement method for determining a frequency response function of the structure being measured, using the vibration and noise characteristics measurement device according to claim 1, the method comprising:
applying the excitation to the structure,
measuring the excitation applied to the structure,
measuring the response of the structure against the applied excitation,
converting of measurement results from a time domain to a frequency domain,
separating frequency domain measurements into real and imaginary,
obtaining a plurality of proportions of the amplitude of the response of the structure to a real and imaginary amplitude of the excitation in the frequency domain separately,
calculating an equivalent amplitude using a plurality of obtained results,
evaluating a plurality of phase calculations,
calculating a plurality of natural frequencies, and
calculating a plurality of damping ratios.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) because the term "or otherwise" recited in the claims renders the claims indefinite.  The claims include elements not actually disclosed (those encompassed by "or otherwise"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 26-29 also are rejected under 35 U.S.C. 112(b) because it recites limitation that appears to be circular and/or having no clear connection between recited features (especially as the drawings fail to show or illustrate the “visual element” and “imaging device”).  Going forwards with examination, claim 26 is interpreted to be:
--The vibration and noise characteristics measurement device according to claim 15, further comprising at least one imaging device for detecting a visual object on the structure so as to determine a plurality of measurement positions on the structure, 
wherein the imaging device uses a plurality of image processing techniques to determine the plurality of measurement positions on the structure.--
(Claims 27-29 are dependent on claim 26, thus fall together with claim 26.) 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 34-35 are rejected under 35 U.S.C. 112(a) because the best mode contemplated by the inventor or a joint inventor has not been disclosed.  Evidence of concealment of the best mode is based upon recited limitations: “…separating frequency domain measurements into real and imaginary, obtaining a plurality of proportions of the amplitude of the response of the structure to a real and imaginary amplitude of the excitation in the frequency domain separately…”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 11, 16-18, 21-25 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 2014/0047922 A1).
Adams teaches:
1.    A vibration and noise characteristics measurement device for measurement of vibration and noise characteristics of a structure, comprising (Refer to fig. 4, reproduced below):
at least one excitation unit (= “PCB disk actuator”) for applying excitation for a generation of vibrations on the structure,
at least one response sensor (= “Sensor”) for sensing vibration and/or noise produced by the structure in response to the applied excitation, and
at least one control unit (Par. 0067: “An electronic controller”) for controlling at least one of the excitation unit, or response sensor,
a body defining a housing (Pars. 0067-0069), wherein the excitation unit and the response sensor are removably integrated in the housing (Pars 0067-0069).

    PNG
    media_image1.png
    687
    1031
    media_image1.png
    Greyscale

Pars. 0067-0069:  “One embodiment of the present invention pertains to apparatus and methods for the assessment of internal bonds in a laminate structure. In one embodiment the apparatus includes a housing that incorporates an accelerometer or other sensor for detecting vibrational response. The housing includes a handle for gripping by the user. In some embodiments, the housing further includes a source of excitation, such as a vibration exciter, whereas in other embodiments the source of excitation is a tapping device.  An electronic controller within the housing provides a control signal to the source of actuation (which is powered by a portable battery).  In addition, the electronic controller receives signals from the vibration sensor. 
Both the vibration sensor and the source of actuation have external interfaces on the housing.  The operator holds the housing by the handle and places the actuation source and the vibration sensor in contact with the panel to be tested.  When this apparatus is placed by the user at a location in which the bond strength is to be determined, the operator pulls a trigger to command the electronic controller to begin the detection process.  An actuation signal is sent to the source of excitation, which is already in contact with the surface, and which provides a mechanical input to the structure being interrogated (a the electronic controller receives a signal from the vibration sensor.  The vibration sensor, which is also in contact with surface to be interrogated, detects motion of the surface that results from the excitation from the source.  The electronic controller in some embodiments further receives a signal from the source of excitation, from an accelerometer or other sensor capable of detecting the excitation being provided to the structure. 
In some embodiments, the operator moves the handheld device to a plurality of different points on the structure.  In some embodiments, the measurement points are predetermined with regards to their relative spacing.  In other embodiments, the points are selected to surround a portion of the structure that has been repaired.  In some embodiments, the predetermined spacing between points is provided by the operator as inputs to the electronic controller.  These inputs may be provided by way of a keyboard in some embodiments, whereas in other embodiments the electronic controller instructs the operator as to the spacing between points.  In yet other embodiments, the handheld device includes one or more tactile two dimensional position sensors that stay in contact with the surface as the operator moves from one point to another.  The output of these position sensors create an electronic map within the electronic control that allows the computer to understand and account for the spacing of one point relative to another point.  In yet other embodiments the tactile position sensors are three dimensional, further allowing the electronic controller to detect the curvature of the surface.”

2.    The vibration and noise characteristics measurement device according to claim 1, further comprising at least one excitation sensor (= “Impedance head”; Fig. 4; Pars. 0018, 0052) for sensing and measuring of an applied excitation level.

3.    The vibration and noise characteristics measurement device according to claim 1, wherein, the control unit has a structure integrated to the body (Pars. 0067-0069).



5.    The vibration and noise characteristics measurement device according to claim 2, wherein, the excitation unit (which may be, e.g., a modal hammer model number 086E80; Par. 0073) and the excitation sensor (which may be any vibration sensor for detecting vibrational response; Par. 0067) are usable separately (as separate modal hammer and vibration sensor, respectively) after removing from the body.

7.    The vibration and noise characteristics measurement device according to claim 1, wherein, the response sensor for sensing the vibration or a noise produced by the structure in response to the applied excitation is a vibration measurement unit (for detecting vibration response of the structure; Pars. 0067-0069).

11.    The vibration and noise characteristics measurement device according to claim 1, wherein the control unit comprises a communication unit in a form of an integrated remote network connection module for establishing a wired or wireless connection with an external analysis device for analyzing measurement information and results (Pars. 0092-0093).

16.    The vibration and noise characteristics measurement device according to claim 11, wherein, the communication unit is in communication with an internal or external unit via a plurality of wired connection interfaces or protocols or a plurality of wireless connection interfaces or protocols (Pars. 0092-0093).



18.    The vibration and noise characteristics measurement device according to claim 1, further comprising a storage unit (= “a memory”) or the control unit is in a wired or a wireless communication with at least one storage unit (Pars. 0092-0093).

21.    The vibration and noise characteristics measurement device according to claim 1, wherein, the excitation unit for applying the excitation for the generation of vibrations on the structure comprises the excitation device in a form of a modal shaker (= “a modal hammer”; Pars. 0073, 0077) or a magnetic shaker or one having a pressurized fluid, for realizing the excitation at desired points.

22.    The vibration and noise characteristics measurement device according to claim 21.
(Claim 22 is rejected for failing to add no further limitation to claim 21. The limitation “at least one wave guide or a transfer channel for directing energy to at least one point on the structure being measured” recited in claim 22 doesn’t appear applicable to claim 21 because either a modal shaker, or a magnetic shaker, or one having a pressurized fluid an internal unit, may be a feature non-elected in claim 21.  In this case, it doesn’t appear that “at least one wave guide or a transfer channel for directing energy to at least one point on the structure being measured” would add further limitation to the modal shaker/hammer taught by Adams).

23.    The vibration and noise characteristics measurement device according to claim 2, wherein, the excitation sensor is an accelerometer (Par. 0052), a force sensor, a microphone, a particle velocity measurement sensor, a sound intensity probe or an acoustic volume velocity sensor.


25.    The vibration and noise characteristics measurement device according to claim 24.
(Claim 25 is rejected for failing to add no further limitation to claim 24.  The limitation “a vibration measuring camera system…” recited in claim 25 doesn’t appear applicable to claim 24 because either an accelerometer, a speed sensor, a displacement sensor, a force sensor, a laser vibrometer, a microphone, a particle velocity measurement sensor, a sound intensity probe, and a vibration measuring camera system, may be a feature non-elected in claim 24.  In this case, it doesn’t appear that “a vibration measuring camera…” would add further limitation to the accelerometer taught by Adams).

30.    The vibration and noise characteristics measurement device according to claim 1, further comprising a power source (= “a portable battery”) and is configured to carry out the measurements in a field in a portable manner without needing an electrical connection (Par. 0067).

31.    The vibration and noise characteristics measurement device according to claim 30, wherein, the vibration and noise characteristics measurement device is a wireless device (which may be located and communicated remotely; Par. 0091).

32.    The vibration and noise characteristics measurement device according to claim 31, further comprising a handle (Pars. 0067-0068) for carrying the device in one hand (Note that same structures are expected to have same functions, including a function of “for carrying the device in one hand”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al.
12-13.    Adams teaches the vibration and noise characteristics measurement device according to claim 1, further comprising a display unit (= “an output interface”; Par. 0092) for displaying the measurement information and results (shown in at least one of figs. 10-30 for example).
Adams is silent about:  the display unit being internal (as claimed in claim 12), or being internal (as claimed in claim 13).
However, it has been held that merely shifting location of parts of a known structure is an obvious variation, thus uninventive and unpatentable.  In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 19500).  As for the present case, the display unit being “internal” or “external” would still be within the scope of Adams teaching, since all functions of the device would remain essentially the same regardless of whether the display unit being internal or external.  Also, “internal” and “external” are relative terms, yet the claims fail to define a reference part.  Therefore, without being inventive and/or without affecting any function of the device, it appears that one may make or label the display unit in Adams to be “internal” or “external” so as to meet a design choice, a user’s preference, and/or a labeling convenience, etc. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the display unit be “internal” or “external”, so as to meet a design choice, a user’s preference, and/or a labeling convenience, etc.

otherwise (e.g., for displaying the measurement information and results shown in at least one of figs. 10-30 for example).
Adams is silent about:  the display unit being “internal” (as claimed in claim 14), or being “external” (as claimed in claim 15).
However, similar to the discussion above in claims 12-13, it has been held that merely shifting location of parts of a known structure is an obvious variation, thus uninventive and unpatentable.  In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 19500).
Therefore, similar to the discussion above in claims 12-13, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the display unit be “internal” or “external”, so as to meet a design choice, a user’s preference, and/or a labeling convenience, etc.

33.    Adams teaches the vibration and noise characteristics measurement device according to claim 31, but is silent about:  the device further comprising a plurality of wheels or a carrier having the plurality of wheels or a connection device for a tripod for carrying the vibration and noise characteristics measurement device by sliding.
However, it has been held that making a known structure to be portable is an obvious variation, thus unpatentable.  In re Lindberg, 194 F.2d 732, 735, 93 USPQ 23, 26 (CCPA 1952).  As for the present case, it appears that claim 33 merely recites structures to make Adams device portable.  Moreover, without being inventive or afraid of a possible patent infringement, anyone may and ought to be allowed to put Adams device in a carrier (such as a suitcase or a tool box/kit) having a plurality of wheels for easily transporting the device by sliding for example.
comprising a plurality of wheels or a carrier having the plurality of wheels or a connection device for a tripod for carrying the vibration and noise characteristics measurement device by sliding, so as to make the device portable for example.

Claims 6, 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. in view of Blodgett et al. (US 2004/0123665 A1).
6.    Adams teaches the vibration and noise characteristics measurement device according to claim 1, but is silent about:  wherein, the excitation unit for applying the excitation for the generation of vibrations on the structure is a contactless excitation unit for a contactless excitation of desired points.
Blodgett teaches a vibration and noise characteristics measurement device, wherein, a excitation unit (210) for applying an excitation for generation of vibrations on a structure (100) is a contactless excitation unit (e.g., “a speaker or a laser”) for a contactless excitation of desired points (Fig. 3, reproduced below; Par. 0051).


    PNG
    media_image2.png
    461
    752
    media_image2.png
    Greyscale


	
	
8.    Adams as modified teaches the vibration and noise characteristics measurement device according to claim 7, wherein, the vibration measurement unit is a laser vibration measurement unit (= “a laser vibrometer 220”; Blodgett fig. 3; Par. 0051).

9.    Adams as modified teaches the vibration and noise characteristics measurement device according to claim 7, comprising: the vibration measurement unit (the laser vibrometer 220) whereby a measurement of a displacement between itself and the structure (an inherent and well-known feature of a laser vibrometer) being measured before, during or after the measurements are facilitated (Blodgett fig. 3; Par. 0051).

10.    Adams as modified teaches the vibration and noise characteristics measurement device according to claim 9, wherein, the control unit facilitates a generation of a shell model by recording coordinates of each measurement point and then connects the coordinates (as evident  from at least one of Adams figs. 10-30).

19.    Adams as modified teaches the vibration and noise characteristics measurement device according to claim 6, wherein the contactless acoustic excitation unit (e.g., “a speaker”) comprises at least one sound source (being an inherent structure) used as an excitation device for generating vibrations on the structure being measured and at least one wave guide (e.g., a cone-shaped structure of the speaker 210 

20.    Adams as modified teaches the vibration and noise characteristics measurement device according to claim 19, wherein, excitation sensor (= “Impedance head”; Adams Fig. 4; Pars. 0018, 0052) measures an energy transferred onto a surface of the structure being measured.

Allowable Subject Matter
Claims 26-29 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (provided that the above drawing objections and the claim rejections 112b were overcome).  The following would be a statement for indication of an allowable subject matter:
With respect to claim 26, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “at least one imaging device for detecting a visual object on the structure so as to determine a plurality of measurement positions on the structure, wherein the imaging device uses a plurality of image processing techniques to determine the plurality of measurement positions on the structure.”
(Claims 27-29 are dependent on claim 26.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           April 12, 2021